Title: From Benjamin Franklin to Robert R. Livingston, 15 July 1782
From: Franklin, Benjamin
To: Livingston, Robert R.


Sir,
Passy, July 15. 1782.
I have just received your No 11. dated the 22d. of May. This Line serves chiefly to recommend to your Civilities two of my English Friends, who will probably pass through Philadelphia in their Way to Virginia.
As they are lately from London, they can give you a good Account of the State of Parties there, and the general Disposition of the Nation respecting America; and I am certain you will be otherwise much pleas’d with their Conversation, as they are sound enlighten’d Republicans and warm Friends of Liberty. With great Esteem, I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
Honble. R. Livingston Esq.
 
Addressed: To / The honble. Robt. R. Livingston, Esquire / Secretary of State for Foreign / Affairs. / Philadelphia
Endorsed: private Docr Franklin 15th. July 1782
